          Case 2:20-cv-01570-KJD-EJY Document 9 Filed 09/15/20 Page 1 of 2




     STIP
 1   PRESTON P. REZAEE, ESQ.
 2   Nevada Bar No. 10729
     The Firm, P.C.
 3   630 South Third Street
     Las Vegas, NV 89101
 4   Telephone: (702) 222-3476
 5   Facsimile: (702) 252-3476
     Attorneys for Plaintiff
 6
                             UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF NEVADA
 8   DANIELLE LARSON, an individual,
                                             Case No. 2:20-cv-01570-KJD-EJY
 9               Plaintiff,
     vs.
10
11   GEICO INDEMNITY COMPANY, DOES STIPULATION TO EXTEND
     I - V, and ROE CORPORATIONS I - V, TIME FOR RESPONSIVE
12   inclusive,
                                                     PLEADINGS TO DEFENDANT’S
13                                                   MOTION TO DISMISS
                       Defendants.
14
15          It is hereby stipulated by and between the parties to this action that the time for responsive

16   pleadings to Defendant’s Motion to Dismiss be extended to Tuesday, September 22, 2020.

17
18    DATED this 14 day of September, 2020              DATED this 14 day of September 2020

19
      /s/ Preston P. Rezaee, Esq.                       /s/ Wade M. Hansard, Esq.
20    Preston P. Rezaee, Esq.                           Wade M. Hansard, Esq.
21    Nevada Bar No. 10729                              Nevada Bar No. 8104
      The Firm, P.C.                                    Jonathan W. Carlson, Esq.
22    630 South Third Street                            Nevada Bar No. 10536
      Las Vegas, NV 89101                               Renee M. Maxfield, Esq.
23    Attorney for Plaintiff                            Nevada Bar No. 12814
24                                                      McCormick, Barstow, Sheppard,
                                                        Wayte & Carruth LLP
25                                                      8337 W. Sunset Rd., Ste. 350
                                                        Las Vegas, NV 89113
26                                                      Attorney for Defendant
27
28




                                                  Page 1 of 2
         Case 2:20-cv-01570-KJD-EJY Document 9 Filed 09/15/20 Page 2 of 2




 1
                                               ORDER
 2
 3         Based upon the Stipulation of the parties and good cause being shown, IT IS HEREBY
 4   ORDERED that the time for responsive pleadings to Defendant’s Motion to Dismiss be extended to
 5   Tuesday, September 22, 2020.
 6
 7         DATED this 15th day of September, 2020.
 8
 9                                           ______________________________
                                             U.S. Magistrate Judge
10
11     RESPECTFULLY SUBMITTED:
12
13     /s/ Preston P. Rezaee, Esq.
       PRESTON P. REZAEE, ESQ.
14     Nevada Bar No. 10729
15     The Firm, P.C.
       630 South Third Street
16     Las Vegas, NV 89101
       Telephone: (702) 222-3476
17     Facsimile: (702) 252-3476
18     Attorneys for Plaintiff

19
20
21
22
23
24
25
26
27
28




                                               Page 2 of 2
